Filed pursuant to Rules 424(b)(3) and 424(c) Registration No. 333-133105 Prospectus Supplement to Prospectus Dated February 28, 2007 Enterprise Informatics Inc. This is a supplement to the prospectus of Enterprise Informatics Inc. (formerly known as Spescom Software Inc.) dated February 28, 2007, which we refer to as “the prospectus.” The prospectus relates to the offer and sale by the selling shareholders named therein of up to 43,336,338 shares of our common stock, including 33,793,103 common shares issuable upon the conversion of shares of our Series I Convertible Preferred Stock and 6,726,852 common shares issuable upon the exercise of certain warrants. You should read this prospectus supplement in conjunction with the prospectus and the supplements to the prospectus dated February 28, 2007 and May 15, 2007, which are required to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the prospectus and the prior prospectus supplement, except to the extent the information in this prospectus supplement updates or supersedes the information contained in the prospectus or the prior prospectus supplements. Investing in our shares involves a high degree of risk. See “Risk Factors” beginning on page 5 of the prospectus to read about the risks you should consider before buying our shares. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is August 14, 2007. QUARTERLY REPORT ON FORM 10-Q On August 14, 2007, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarter ended June 30, 2007, which is reproduced below as part of this prospectus supplement. 1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended June 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-15935 ENTERPRISE INFORMATICS INC. (Exact name of registrant as specified in its charter) CALIFORNIA 95-3634089 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10052 MESA RIDGE COURT, SUITE 100, SAN DIEGO, CA 92121 (Address of principal executive offices and zip code) (858) 625-3000 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Number of shares of Common Stock outstanding at August 14, 2007:37,503,523 2 ITEM 1. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ENTERPRISE INFORMATICS INC. CONSOLIDATED BALANCE SHEET June 30, September30, 2007 2006 (Unaudited) ASSETS Current assets: Cash $ 706,000 $ 95,000 Receivables, net 681,000 854,000 Other current assets 217,000 190,000 Total current assets 1,604,000 1,139,000 Property and equipment, net 143,000 131,000 Computer software, net 347,000 425,000 Other assets 26,000 28,000 Total assets $ 2,120,000 $ 1,723,000 LIABILITIES AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 440,000 $ 792,000 Payable to Spescom Ltd. — 550,000 Notes and accrued interest payable to Spescom Ltd. 675,000 — Preferred stock dividend payable to Spescom Ltd. 1,144,000 887,000 Accrued liabilities 1,348,000 1,446,000 Lease obligations– current portion 30,000 44,000 Deferred revenue 2,622,000 2,752,000 Series I redeemable preferred stock, par value $0.01 per share; 2,450 shares authorized; 2,450 shares issued and outstanding at September 30, 2006 — 2,450,000 Total current liabilities 6,259,000 8,921,000 Notes and accrued interest payable to Spescom Ltd. — 664,000 Lease obligations — 16,000 Total liabilities 6,259,000 9,601,000 Shareholders’ deficit: Convertible preferred stock, 243,239 remaining shares authorized Series F - par value $1.00 per share; 5,291 shares authorized, issued and outstanding atJune 30, 2007 and September 30, 2006 6,790,000 6,790,000 Series I - par value $0.01 per share; 2,450 shares authorized; 2450 shares issued and outstanding at June 30, 2007 2,450,000 — Common stock, no par value, 100,000,000 shares authorized; 37,503,523 and 37,144,494 shares 76,529,000 76,581,000 outstanding at June 30, 2007 and September 30, 2006 Common stock warrants 1,505,000 1,505,000 Accumulated other comprehensive loss (513,000 ) (441,000 ) Accumulated deficit (90,900,000 ) (92,313,000 ) Total shareholders’ deficit (4,139,000 ) (7,878,000 ) Total liabilities and shareholders’ deficit $ 2,120,000 $ 1,723,000 The accompanying notes are an integral part of these consolidated financial statements. 3 ENTERPRISE INFORMATICS INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended June 30, June 30, 2007 2006 2007 2006 Revenues: Licenses $ 126,000 $ 255,000 $ 2,798,000 $ 1,471,000 Services and other 1,638,000 1,278,000 4,474,000 3,954,000 Total revenues 1,764,000 1,533,000 7,272,000 5,425,000 Cost of revenues: Licenses 30,000 78,000 127,000 272,000 Services and other 605,000 542,000 1,869,000 1,803,000 Total cost of revenues 635,000 620,000 1,996,000 2,075,000 Gross profit 1,129,000 913,000 5,276,000 3,350,000 Operating expenses: Research and development 257,000 289,000 820,000 774,000 Marketing and sales 430,000 553,000 1,471,000 1,891,000 General and administrative 373,000 441,000 1,365,000 1,235,000 Total operating expenses 1,060,000 1,283,000 3,656,000 3,900,000 Income (loss) from operations 69,000 (370,000 ) 1,620,000 (550,000 ) Interest and other income — — — 4,000 Interest and other expense (57,000 ) (72,000 ) (182,000 ) (177,000 ) Net income (loss) before income taxes 12,000 (442,000 ) 1,438,000 (723,000 ) Provision for income taxes — — (25,000 ) — Net income (loss) 12,000 (442,000 ) 1,413,000 (723,000 ) Deemed preferred dividend — — — (1,000,000 ) Net income (loss) available after deemed preferred dividend 12,000 (442,000 ) 1,413,000 (1,723,000 ) Cumulative preferred dividends (66,000 ) (97,000 ) (198,000 ) (283,000 ) Net income (loss) available to common shareholders $ (54,000 ) $ (539,000 ) $ 1,215,000 $ (2,006,000 ) Earnings (loss) per share: Basic $ 0.00 $ (0.01 ) $ 0.03 $ (0.05 ) Diluted $ 0.00 $ (0.01 ) $ 0.02 $ (0.05 ) Weighted average shares outstanding: Basic 37,504,000 36,895,000 37,264,000 36,869,000 Diluted 37,504,000 36,895,000 52,448,000 36,869,000 Statement of Comprehensive Income (Loss) Net income (loss) $ 12,000 $ (442,000 ) $ 1,413,000 $ (723,000 ) Other Comprehensive income (loss): Foreign currency translation adjustment (14,000 ) (55,000 ) (72,000 ) (35,000 ) Comprehensive income (loss) $ (2,000 ) $ (497,000 ) $ 1,341,000 $ (758,000 The accompanying notes are an integral part of these consolidated financial statements. 4 ENTERPRISE INFORMATICS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended June30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 1,413,000 $ (723,000 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 130,000 118,000 Unpaid interest on notes payable 155,000 151,000 Share-based compensation 83,000 177,000 Compensation for warrants issued to consultants 55,000 40,000 Changes in assets and liabilities: Receivables, net 183,000 186,000 Other current assets (19,000 ) (114,000 ) Accounts payable (367,000 ) 248,000 Payable to Spescom Ltd. (569,000 ) (16,000 ) Accrued liabilities (173,000 ) (307,000 ) Deferred revenue (196,000 ) (385,000 ) Net cash provided (used) in operating activities 695,000 (625,000 ) Cash flows from investing activities: Purchases of property and equipment (62,000 ) (42,000 ) Capitalization of development costs — (35,000 ) Net cash used in investing activities (62,000 ) (77,000 ) Cash flows from financing activities: Proceeds from exercise of stock options 9,000 — Net proceeds from private placement — 764,000 Payments on capital lease obligations (30,000 ) (32,000 ) Net cash provided (used) by financing activities (21,000 ) 732,000 Effect of exchange rate changes on cash (1,000 ) (9,000 ) Net increase in cash 611,000 21,000 Cash at beginning of period 95,000 285,000 Cash at end of period $ 706,000 $ 306,000 See Note 2 for supplemental cash flow information. The accompanying notes are an integral part of these consolidated financial statements. 5 ENTERPRISE INFORMATICS INC. CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — Basis of Presentation The accompanying consolidated financial statements of Enterprise Informatics Inc. (“the Company”) as of June 30, 2007 and for the three and nine months ended June 30, 2007 and 2006 are unaudited. The consolidated financial statements and related notes have been prepared in accordance with generally accepted accounting principles applicable to interim periods. In the opinion of management, the consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the consolidated financial position, operating results and cash flows for the periods presented. The information contained in the following Condensed Notes to the Consolidated Financial Statements is condensed from that which would appear in the annual consolidated financial statements; accordingly, the consolidated financial statements included herein should be reviewed in conjunction with the consolidated financial statements and related notes thereto contained in the Company’s Annual Report on Form 10-K for the year ended September30, 2006, as amended. It should be understood that the accounting measurements at an interim date inherently involve greater reliance on estimates than at year-end. The results of operations for the interim periods presented are not necessarily indicative of the results expected for the entire year. Note 2 — Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements are prepared using accounting principles generally accepted in the United States of America and include the accounts of the Company and its wholly-owned United Kingdom subsidiary, Enterprise Informatics, Ltd.In April 2007, the Company changed its name from Spescom Software Inc. to Enterprise Informatics Inc.In addition, the Company’s subsidiary, Enterprise Informatics Ltd. changed its name from Spescom Software Ltd. All significant intercompany balances and transactions have been eliminated. Foreign Currency The functional currency of the Company’s United Kingdom subsidiary is the British pound.Assets and liabilities are translated into U.S. dollars at end-of-period exchange rates. Revenues and expenses are translated at average exchange rates in effect for the period. Net currency exchange gains or losses resulting from such translations are excluded from net income and are accumulated in a separate component of shareholders’ deficit as accumulated other comprehensive income (loss). Gains and losses resulting from foreign currency transactions, which are not significant, are included in the consolidated statements of operations. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and also requires disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates made by management include revenue recognition estimates, the viability of recognizing deferred income tax assets, capitalized software costs and the valuation of equity instruments, and the allowance for doubtful accounts. Significant changes in these estimates may have a material impact on the financial statements. Revenue Recognition The Company’s revenues are derived from sales of its document and configuration management systems that are primarily composed of software and services, including maintenance, training and consulting services, and third party software and hardware. The Company recognizes revenue in accordance with Statement of Position (“SOP”) 97-2 “Software Revenue Recognition,”SOP 98-9, “Modification of SOP 97-2, Software Revenue Recognition with Respect to Certain Transactions”, Staff Accounting Bulletin (“SAB”) No. 101, updated by SAB’s 103 and 104 “Update of Codification of Staff Accounting Bulletins,” and Emerging Issues Task Force No. 00-21 (“EITF 00-21”) “Accounting for Revenue Arrangements with Multiple Deliverables.”Revenue through the Company’s Value Added Resellers (“VARS”) are net of any VAR discount in accordance with EITF 99-19 “Reporting Revenue Gross as a Principal versus Net as an Agent.” Software license and third party product revenues are recognized upon shipment of the product if no significant vendor obligations remain and collection is probable. In cases where a significant vendor obligation exists, revenue recognition is delayed until such obligation has been satisfied. For new software products where a historical record has not yet been demonstrated that acceptance is perfunctory, the Company defers recognition of revenue until acceptance has occurred. If an undelivered element of the arrangement exists under the license arrangement, a portion of revenue is deferred based on vendor-specific objective evidence (VSOE) of the fair value of the undelivered element until delivery occurs. If VSOE does not exist for all undelivered elements, all revenue is deferred until sufficient evidence exists or all elements have been delivered. Annual maintenance revenues, which consist of ongoing support and product updates, are recognized on a straight-line basis over the term of the contract. Payments received in advance of performance of the related service for maintenance contracts are recorded as deferred revenue. Revenues from training and consulting services are recognized when the services are performed and adequate evidence of providing such services is available. Contract revenues for long-term contracts or programs requiring specialized systems are recognized using the percentage-of-completion method of accounting, primarily based on contract labor hours incurred to date compared with total estimated labor hours at completion. Provisions for anticipated contract losses are recognized at the time they become known. 6 Contracts are billed based on the terms of the contract. There are no retentions in billed contract receivables. Unbilled contract receivables relate to revenues earned but not billed at the end of the period. The Company considers many factors when applying accounting principles generally accepted in the United States of America related to revenue recognition.
